Citation Nr: 1506971	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for the residuals of left ankle surgery.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran had active service from February 2004 to February 2008, including combat service in the theater of Iraq, and his decorations include the Combat Infantryman Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

In March 2011 and December 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by pain, instability of station and abnormal mobility of the joint, dorsiflexion to no less than 10 degrees, and plantar flexion to no less than 45 degrees, resulting in marked residual impairment; the disability is not manifested by ankylosis, os calcis, astragalus or astragalectomy.

2.  The Veteran's left ankle scar is related to his surgery, and is painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, for the residuals of left ankle surgery have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for an initial disability rating of 10 percent, but no higher, for a painful left ankle scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7804 (2008, 2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

This claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment, which the Board has reviewed.  The Veteran was afforded VA examinations for his left ankle in August 2008 and February 2013 (with a July 2014 addendum).  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additional examinations are not required because the Veteran has not reported worsening since July 2014.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Moreover, the examiner's July 2014 addendum opinion that he cannot report further loss of range of motion without speculation because the Veteran did not have a flare up during the examination does not warrant yet another remand for yet another examination because the Veteran has not reported that the worsened condition lasts for more than a few days.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that a condition that became inflamed approximately twice a year for a few days did not require examination during flare up).  Further, there has been substantial compliance with the Board's remand directives, as the RO provided a new VA examination in February 2013, requested additional records, and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Analysis

The Veteran contends in his January 2013 statement that his left ankle symptoms include pain, sometimes severely-declined range of motion, and painful scar tissue.  He reported similar symptoms in his February 2010 substantive appeal, and in his September 2009 statement.

The appellate period began on February 3, 2008-the day after the Veteran's separation from service.  The RO granted the Veteran's claim for service connection in a June 2008 decision and assigned a noncompensable rating.  In an August 2008 rating decision, the RO increased the Veteran's rating to 10 percent, effective as of the date of service connection.

Regarding limitation of motion of the ankle, the Board notes that normal dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  In August 2008, the examiner found that the Veteran had left ankle dorsiflexion to 15 degrees, and plantar flexion to 45 degrees, with no further loss after repetitive motion, and no pain on motion.  In February 2013, the examiner found that the Veteran had dorsiflexion to 10 degrees, and plantar flexion to at least 45 degrees, with consideration of repetitive motion and pain.

After a careful review of the record, the Board finds that the Veteran's left ankle disability most closely approximates the criteria for marked ankle disability, thus warranting the maximum schedular rating of 20 percent under Diagnostic Code 5271.  In reaching this conclusion, the Board observes that the Veteran experiences not only the limitation of motion described above, but also instability of station as documented in his February 2013 examination.  Essentially, the Veteran's limited motion, when combined with excess unwanted motion, is analogous to the maximum "marked" assessment for limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.

A disability rating in excess of 20 percent for a left ankle disability is not warranted.  Specifically, both the August 2008 and the February 2013 examiners found that the Veteran does not have ankylosis of the left ankle.  38 C.F.R. § 4.71a, DC 5270, 5272.  Regarding malunion of the os calcis or astragalus, or an astragalectomy, the February 2013 examiner found that the Veteran had none.  38 C.F.R. § 4.71a, DC 5273, 5274.  Therefore, a schedular rating in excess of 20 percent for residuals of left ankle surgery is not warranted.  38 C.F.R. § 4.71a, DC 5270, 5272-5274.

The Veteran's January 2013 and February 2010 contentions encompass a request for additional compensation based on painful scar tissue.  The February 2013 examiner confirmed that the Veteran has a scar that is related to his service-connected residuals of left ankle surgery.  Further, the Veteran has competently and credibly reported that it is painful when he is wearing shoes.  As such, a separate 10 percent rating for one painful scar under 38 C.F.R. § 4.118, DC 7804 is warranted.  The Board notes that as the Veteran's February 2008 claim precedes the October 23, 2008 regulatory change to 38 C.F.R. § 4.118, DC 7804, both the old and new regulations must be considered.  Here, both provide for a maximum 10 percent schedular rating for one scar, and, as such, a 10 percent rating is assigned.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's disabilities, such as marked limitation of motion and a painful left ankle scar.  Further, neither the Veteran nor his representative has sought collective extraschedular consideration.  The rating criteria are therefore adequate to evaluate his disabilities, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The August 2008 VA examiner found that the Veteran is employed, and neither he nor his representative has asserted that his service-connected left ankle disabilities render him unable to secure or follow a substantially gainful occupation.  Thus, TDIU is not warranted by the record.


ORDER

An initial rating of 20 percent, and no higher, for residuals of left ankle surgery is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial rating of 10 percent, and no higher, for a left ankle scar is granted, subject to the applicable criteria governing the payment of monetary benefits.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


